DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means,” and are thus being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) do not recite sufficient structure to perform the recited function.  Such claim limitation(s) is/are: a means for determining a nitrogen oxide emission setpoint in claim s 1-2, a means for determining a quantity value for nitrogen oxides in claims 1, 4-8, and 16-20, a cascade control means in claims 1, 9, and 12, the air loop control means in claim 1, 4, and 15-17, the injection control means in claims 1, 4, and 15-17, a means for correcting the nitrogen oxide quantity value in claim 8, a means for determining an introduced oxygen setpoint in claims 9 and 12, an injection correction means in claims 9-13, a charging pressure correction means in claims 9-13, a first saturation means in claim 9, a means for determining a target introduced oxygen setpoint  in claims 9, 12, and 14, an activation means  in claims 10, 11, and 13, a calculation means able to determine a second control value  in claims 10, 11, and 13, a second saturation means in claim 10, a means for activating the charging pressure correction means in claims 10, 11, and 13, a calculation means able to determine a third control value in claims 10, 11, and 13, a third saturation means in claims 11 and 13, a fourth saturation means in claims 11 and 13, a means for determining the presence of a cylinder pressure sensor in claim 14, a means for determining the cylinder temperature in claim 14, and a means for calculating the target introduced oxygen setpoint in claim 14.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a summing integrator in claims 3, 9, and 12, a proportional-integral-derivative corrector  in claims 9 and 12, a first multiplier in claims 9 and 12, a second multiplier in claims 10, 11, and 13, a third multiplier in claims 10, 11, and 13, a fourth multiplier in claims 10, 11, and 13, and an OR logic operator  in claims 11 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 3, “of the selective catalysis type” is indefinite.  The addition of the word “type” to an otherwise definite expression (selective catalysis) extends the scope of the expression so as to render it indefinite.  See MPEP 2173.06(b) III. E.
Regarding claim 1, lines 3-7, the claim is indefinite for claiming a system comprising a control with associated steps.  It is unclear if the claim is directed toward an apparatus or a method.  It is unclear what structure is assigned to a system comprising a closed-loop control with associated steps.
Claim 1 recites the limitation "the rotational speed" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the torque setpoint" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the air loop control means" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the injection control means" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, lines 22-23, it is unclear if “a nitrogen oxide emission setpoint” is the same nitrogen oxide emission setpoint recited in lines 8-9 of the claim.
Regarding claim 1, lines 25-26, it is unclear if “a determined value of the nitrogen oxide quantity” is the same as the determined quantity value for nitrogen oxides recited in lines 12-13 of the claim.
Claim 2 recites the limitation "the setpoint for the nitrogen oxide emissions which can be treated by the post-treatment" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if “the setpoint for the nitrogen oxide emissions which can be treated by the post-treatment” is the same as the nitrogen oxide emission setpoint upstream of the exhaust gas post-treatment system recited in lines 8-9 of claim 1.
Claim 2 recites the limitation "the post-treatment" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if “the post-treatment” is the same as the exhaust gas post-treatment system recited in lines 2-3 of claim 1.
Claim 3 recites the limitation "the temperature of the air" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the air introduced into the internal combustion engine" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the temperature of the cooling fluid" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the cooling fluid" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the level" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the exhaust manifold" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the nitrogen oxide concentration" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the total quantity of fuel" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the cylinders" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the values" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the engine electronic control unit" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the exhaust line" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the first map" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the second map" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9, lines 3-4, it is unclear if “an introduced oxygen setpoint” is the same introduced oxygen setpoint recited in lines 15-16 of claim 1.
Claim 9 recites the limitation "the oxygen" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the introduced oxygen quantity" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9, lines 22-23, it is unclear if “an introduced oxygen setpoint” is the same introduced oxygen setpoint recited in lines 3-4 of the claim or lines 15-16 of claim 1.
Claim 10 recites the limitation "the injector supply rail" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the injector supply rail" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim12, lines 3-4, it is unclear if “an introduced oxygen setpoint” is the same introduced oxygen setpoint recited in lines 15-16 of claim 1.
Regarding claim 12, lines 22-23, it is unclear if “an introduced oxygen setpoint” is the same introduced oxygen setpoint recited in lines 3-4 of the claim or lines 15-16 of claim 1.
Claim 13 recites the limitation "the injector supply rail" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the cylinder temperature" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the total quantity of fuel injected" in lines 34-35.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the cylinders" in line 35.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 15, line 3, “of the selective catalysis type” is indefinite.  The addition of the word “type” to an otherwise definite expression (selective catalysis) extends the scope of the expression so as to render it indefinite.  See MPEP 2173.06(b) III. E.
Claim 15 recites the limitation "the setpoint of nitrogen oxide emissions upstream of the exhaust gas post-treatment system" in lines 3-5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 15, line 10, it is unclear if “a nitrogen oxide emission setpoint” is the same as the setpoint of nitrogen oxide emissions recited in lines 3-4 of the claim.
Claim 15 recites the limitation "the rotational speed" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the torque setpoint" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the injection control means" in lines 20-21.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 15, lines 25-27, it is unclear if “a determined value of the nitrogen oxide quantity upstream of the exhaust gas post-treatment system” is the same 
Claim 16 recites the limitation "the level" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the exhaust manifold" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the level" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the exhaust manifold" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the nitrogen oxide concentration" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the nitrogen oxide concentration" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the nitrogen oxide concentration" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 1-20, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 7, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koike (JP 2016-200110 A using machine translation provided by applicant).
Regarding claim 1, Koike discloses a system for controlling an internal combustion engine [1] provided with an exhaust gas post-treatment system [22, 23, 24, 26] of the selective catalysis type [24], the system comprising a closed-loop control (Figure 2) of nitrogen oxides upstream of the exhaust gas post-treatment system [22, 23, 24, 26] of the selective catalysis type [24], according to the following steps: a means [S104] (integral to ECU [100]) for determining a nitrogen oxide emission setpoint [M1T] upstream of the exhaust gas post-treatment system [22, 23, 24, 26] as a function at least of the rotational speed [NE] and the torque setpoint [Q] (where the target fuel injection amount [Q] is indicative of torque) of the internal combustion engine [1] (paragraphs 0033, 0040, and 0045; wherein M1T is calculated based on the second NOx amount target value M2T and M2T is calculated based on Ne and Q), a means [S101] (integral to ECU [100]) for determining a quantity value [M1R] for nitrogen oxides upstream of the exhaust gas post-treatment system [22, 23, 24, 26], and a cascade control means [S106] (integral to ECU [100]) which is able to determine an introduced oxygen setpoint (intake throttle valve opening correction) and a charging pressure correction (boost pressure correction) destined for the air loop control means (integral to ECU [100]) of the internal combustion engine [1], and a fuel injection pressure correction  and a start of injection correction (fuel injection start timing correction) destined for the injection control means (integral to ECU [100] of the internal combustion engine [1], as a function of a difference [S105] in nitrogen oxide emissions between a nitrogen oxide emission setpoint [M1T] or corrected nitrogen oxide emission setpoint upstream of the exhaust gas post-treatment system [22, 23, 24, 26], and a determined value [M1R] of the nitrogen oxide quantity upstream of the exhaust gas post-treatment system [22, 23, 24, 26] (paragraphs 0015, 0018, 0024-0025, 0032-00330040, 0045-0050 and Figures 1-2).
Regarding claim 2, Koike discloses the control system as claimed in claim 1, wherein the means [S104] (integral to ECU [100]) for determining a nitrogen oxide emission setpoint [M1T] upstream of the exhaust gas post-treatment system [22, 23, 24, 26] comprises a three-dimensional map [mp1] linking the torque setpoint [Q], the setpoint [M2T] for the nitrogen oxide emissions which can be treated by the post-treatment [22, 23, 24, 26], and the rotational speed [NE] of the internal combustion engine [1] (paragraphs 0033, 0040, 0045, and Figure 3).
Regarding claim 7, Koike discloses the control system as claimed in claim 1, wherein the means [S101] (integral to ECU [100]) for determining a value [M1R] of the nitrogen oxide quantity upstream of the exhaust gas post-treatment system [22, 23, 24, 26] is connected to a nitrogen oxide sensor [47] situated in the exhaust line [21] (paragraphs 0025, 0032, and Figure 1).
Regarding claim 15, Koike discloses a method for controlling an internal combustion engine [1] provided with an exhaust gas post-treatment system [22, 23, 24, 26] of the selective catalysis type [24], as a function of the setpoint [M1T] of nitrogen oxide emissions upstream of the exhaust gas post-treatment [22, 23, 24, 26], the method comprising a closed-loop control (Figure 2) of nitrogen oxides upstream of the exhaust gas post-treatment system [22, 23, 24, 26] of the selective catalysis type [24], according to the following steps during which: a nitrogen oxide emission setpoint [M1T] is determined [S104] upstream of the exhaust gas post-treatment system [22, 23, 24, 26] as a function at least of the rotational speed [NE] and the torque setpoint [Q] (where the target fuel injection amount [Q] is indicative of torque) of the internal combustion engine [1] (paragraphs 0033, 0040, and 0045; wherein M1T is calculated based on the second NOx amount target value M2T and M2T is calculated based on Ne and Q), a value [M1R] for the nitrogen oxide quantity upstream of the exhaust gas post-treatment system [22, 23, 24, 26] is determined [S101], and an introduced oxygen setpoint (intake throttle valve opening correction) is determined [S106] together with a charging pressure correction (boost pressure correction) destined for air loop control means (integral to ECU [100]) of the internal combustion engine [1], and a fuel injection pressure correction (common rail pressure correction) and a start of injection correction (fuel injection start timing correction) destined for the injection control means (integral to ECU [100] of the internal combustion engine [1], by cascade determination as a function of a difference [S105] in nitrogen oxide emissions between the nitrogen oxide emission setpoint [M1T] or corrected nitrogen oxide emission setpoint upstream of the exhaust gas post-treatment system [22, 23, 24, 26] and a determined value [M1R] of the nitrogen oxide quantity upstream of the exhaust gas post-treatment system [22, 23, 24, 26] (paragraphs 0015, 0018, 0024-0025, 0032-00330040, 0045-0050 and Figures 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Koike as applied to claims 1 and 2 above, and further in view of Moriya et al. (US 2010/0095933 A1; hereinafter Moriya).
Regarding claims 5 and 18, Koike does not disclose the means for determining a value of the nitrogen oxide quantity upstream of the exhaust gas post-treatment system comprising at least a first map of the nitrogen oxide concentration as a function at least wherein the means [50] for determining a value of the nitrogen oxide quantity upstream of the exhaust gas post-treatment system [42] comprises at least a first map of the nitrogen oxide concentration as a function at least of a cylinder pressure measurement [Pθ] supplied by a cylinder pressure sensor [34] (Abstract, paragraphs 0132-0133, 0135, and Figure 1).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure Koike’s means for determining a value of the nitrogen oxide quantity upstream of the exhaust gas post-treatment system to comprise at least a first map of the nitrogen oxide concentration as a function at least of a cylinder pressure measurement supplied by a cylinder pressure sensor because Moriya teaches that this configuration improves the estimation accuracy of the NOx concentration (paragraphs 0006 and 0070).

Additional Subject Matter
Claims 3-4, 6, 8-14, 16-17, and 19-20 are not rejected under art; however, they are rejected under 35 U.S.C. 112(b) and are therefore not allowable. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Prothmann et al. (US 9,115,623 B2) and Garimella et al. .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY K. BRADLEY whose telephone number is (571)270-5286.  The examiner can normally be reached on Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY K BRADLEY/Primary Examiner, Art Unit 3746